DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-18 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhou et al. (US PG pub 2012/0059699).
In regards to claims 1, 11 and 18, Zhou et al. shows
A controller device (figure 1, user systems 102a and 102b) for user interactivity with a server of a cloud gaming system, comprising:
( From [0027], Some examples of user systems include computers, laptops, tablets, mobile devices, cell phones, etc. User systems 102a and 102b communicate with gaming server 106 via network 104.  Gaming server 106 is a part of the cloud gaming environment system)
	at least one input device (figure 1, interfaces 114a and 114b) that generates inputs (from paragraph [0021], “The controls and button presses from the user are for controlling interactive gameplay of a video game by the server; (from paragraph [0021], “This process works swiftly without notable latency allowing interactive high action game play.”)

	wherein the controller device communicates directly to an access device (part of network 104, see [0028], The network 104 may include any suitable number and type of devices, e.g., routers and switches, for forwarding commands, content, and/or web object requests.  One of the routers is considered to be “an access device”.) for connection to a network that connects the controller device to the server, bypassing a client device that communicates with the server; (Paragraph [0021], “Cloud gaming, also called gaming on demand, is a type of online gaming that allows direct and on-demand streaming of games onto a computer through the use of a thin client, in which the actual game is stored on the operator's or game company's server and is streamed directly to computers accessing the server through the client.  This allows access to games without the need of a console and largely makes the capability of the user's computer unimportant, as the server is the system that is running the processing needs.  The controls and button presses from the user are transmitted directly to the server, where they are recorded, and the server then sends back the game's response to the input controls.  This process works swiftly without notable latency allowing interactive high action game play.”) to receive gameplay video for rendering to a display device, (Paragraph [0021], “Cloud gaming, also called gaming on demand, is a type of online gaming that allows direct and on-demand streaming of games onto a computer through the use of a thin client, in which the actual game is stored on the operator's or game 

	so that said inputs for controlling interactive gameplay of the video game are communicated directly by the controller device through said access device and via the network to the server without being communicated through the client device to the server, (Paragraph [0021], “The controls and button presses from the user are transmitted directly to the server” and “This allows access to games without the need of a console and largely makes the capability of the user's computer unimportant” This is considered to show “without being communicated through the client device”.)

wherein the client device does not communicate said inputs to the access device when said inputs are used for controlling interactive gameplay; (See above, it is the same limitation as above, but worded differently.  If the controls and button presses from the user are transmitted directly to the server, the client device does not communicate said inputs to the access device.)

	wherein the server receives and processes the inputs to render gameplay video that is transmitted over the network for rendering to a display device that is local to the controller device.  (See above [0021])


In regards to claim 3, wherein the gameplay video is encoded for streaming and decoded for said rendering to the display device. (See above [0021])

In regards to claims 4 and 12, wherein the controller device communicates directly over a WiFi network to the access device in a local environment in which the controller device is disposed. ([0029])

In regards to claims 5 and 13, wherein the WiFi network is provided by the access device. (See above [0028])

In regards to claims 6 and 14, wherein the access device is a router. (See above [0028])

In regards to claims 7 and 15, wherein the inputs are communicated directly over the network to the server, bypassing the client device.  ([0029], “The program may be executed according to a variety of computing models including a client/server model, a peer-to-peer model, on a stand-alone computing device, or according to a distributed computing model in which various functionalities described herein may be effected or employed at different locations.”)

In regards to claims 8 and 16, wherein bypassing the gaming client device reduces input latency for inputs communicated to the server. (See above [0021])

In regards to claim 9, wherein the at least one input device includes one or more of the following: a button, a joystick, a trigger, a touchpad, a motion sensor. (figure 5, touchpad)

In regards to claims 10 and 17, wherein the at least one input device includes a button configured to activate a user interface to enable sharing of the gameplay video. (See above [0021], note button)

In regards to claim 21, wherein the client device is integrated with the display device, or wherein the client device is separate from the display device. (figure 1)

In regards to claim 22, wherein the client device is one of or integrated with one of the following: a gaming console, a personal computer, a laptop computer, a tablet, a mobile device, a portable gaming device, a cellular phone, a set-top box, a streaming media interface, a television.  (From [0027], Some examples of user systems include computers, laptops, tablets, mobile devices, cell phones, etc. User systems 102a and 102b communicate with gaming server 106 via network 104)





Response to Arguments
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive.
Applicant asserts, “Zhou does not teach or suggest that the client device does not communicate the inputs to the access device when the inputs are used for controlling interactive gameplay. Rather, Zhou teaches a cloud gaming system in which inputs are directed through the client device to the server. Thus, even if Zhou is interpreted by the Office as teaching inputs being transmitted “directly” to the server, Zhou does not teach or suggest that the client device does not communicate the inputs when used for controlling interactive gameplay, for in Zhou such inputs are necessarily communicated through the client, as the controller is connected to the client.”
The examiner does not concur.  Zhou specifically states, “The controls and button presses from the user are transmitted directly to the server” and “This allows access to games without the need of a console and largely makes the capability of the user's computer unimportant, as the server is the system that is running the processing needs.”  In the simple ordinary meaning of these statements, applicant’s assertion is not correct.  
As for the assertion that in Zhou such inputs are necessarily communicated through the client, as the controller is connected to the client.  There is no proof or teaching that the inputs are “necessarily” communicated through the client and there is a specific teaching showing the opposite.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A CUFF/Primary Examiner, Art Unit 3715